--------------------------------------------------------------------------------

Exhibit 10-B


FORD MOTOR COMPANY
DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECOTRS
(Amended and Restated Effective as of December 31, 2008)




I.
Name and Purpose



The name of this plan is the Ford Motor Company Deferred Compensation Plan for
Non-Employee Directors (the "Plan").  The Plan supersedes and amends in its
entirety the plan of the same name that was adopted on January 13, 1983 and
subsequently amended and restated as of January 1, 2005.  Its purpose is to
provide non-employee directors of Ford Motor Company (the "Company") with an
opportunity to defer compensation earned as a director.


II.
Effective Date



 
The Plan shall be effective as of January 13, 1983.



III.
Participants



Any director of the Company who is not an employee of the Company or of a
subsidiary of the Company shall be eligible to participate in the Plan.  Any
such person (a "director") who elects to participate in the Plan or whose
compensation is or was subject to a mandatory deferral pursuant to Section XXII
of the Plan is hereinafter called a "Participant."  The Plan shall establish for
each Participant an unfunded deferred compensation account ("Account").


IV.
Election of Deferral



 
(A)
On or before December 31 of any year, each director, or nominee for election as
a director, shall be entitled to make an irrevocable election to defer receipt
of all or a specified portion of the compensation (exclusive of expense
reimbursements and/or stock-based compensation) otherwise payable to such
director during the following year for service on the Board of Directors of the
Company (the "Board") and its Committees.  Any such election shall become
irrevocable as of December 31 of the year of election.



 
(B)
Any deferral election pursuant to this Section shall include an election as to
whether the compensation deferred pursuant to this Section shall be credited to
such Participant's Account in cash and/or Common Stock Units ("Stock
Units").  Each Stock Unit shall have the same value as a share of Common Stock
of the Company ("Common Stock") and shall be entitled to dividend equivalents as
provided in Section V.  Stock Units shall not have any voting rights, shall not
represent actual shares of Common Stock, and shall not give any Participant any
rights as a stock holder in the Company.



 
(C)
With respect to the year 1983 only, a director may make an election to defer
compensation and have such compensation credited to the director's Account in
cash prior to February 13, 1983, in which case such election shall apply to the
director's compensation allocable to the period commencing March 1, 1983 and
ending December 31, 1983.  With respect to the year 1991 only, a director may
make an election to defer compensation and have such compensation credited to
the director's Account in Stock Units prior to August 11, 1991, in which case
such election shall apply to the director's compensation allocable to the period
commencing September 1, 1991 and ending December 31, 1991.

 
 
(D)
A newly elected director may elect to defer compensation pursuant to this
Section and to have such compensation credited to such Participant's Account in
cash and/or Stock Units for the remainder of the calendar year in which such
director joins the Board.  Any such election shall be made within 30 days
following the date of such director's election to the Board and shall be
effective with respect to compensation earned on and after the first day of the
month next following the date on which such election by such director becomes
irrevocable and ending on the next following December 31.

 

--------------------------------------------------------------------------------


 
(E)
A Participant may elect to defer compensation for each year while the Plan is in
effect by giving written notice to the Company in accordance with Section XX
setting forth the Participant's irrevocable election as to:



 
(a)
the percentage of each component of the Participant's compensation for such year
(annual retainer, committee chair fees, and presiding director fees, but
excluding any expense reimbursement and/or stock-based compensation) to be
deferred and credited to the Participan'ts Account in cash and the percentage to
be deferred and credited to the Participant's Account in Stock Units; and




 
(b)
the method of distribution (i.e., a lump sum payment or up to ten annual
installments as provided for in Section VII) desired for each of the
following:  (i) the portion of such year's compensation deferred pursuant to
this Section and credited to the Participant's Account in cash, (ii) the portion
of such year's compensation deferred pursuant to this Section and credited to
the Participant's Account in Stock Units, (iii) the portion of such year's
compensation mandatorily deferred pursuant to Section XXII, and (iv) any
"dividend equivalents," as determined in Section V(E), to be credited to the
Participant's Account for such year.



Such notice shall be delivered to the Company on or before December 31 of the
year preceding the first year to which such election relates, except that (i)
notice of an election to defer and have such compensation credited to a
Participant's Account in cash with respect to the year 1983 may be delivered at
any time prior to February 13, 1983, (ii) notice of an election to defer and
have such compensation credited to a Participant's Account in Stock Units with
respect to the year 1991 may be delivered at any time prior to August 11, 1991,
and (iii) notice of an election to defer and have such compensation credited to
a Participant's Account in cash and/or Stock Units from any newly-elected
director may be delivered at any time within thirty (30) days following the date
of such director's election to the Board.  The elections set forth in such
notice shall be given continuing effect for subsequent years until a new notice
terminating such previous elections or specifying different elections shall be
delivered to the Company.  Any such new notice shall apply only to compensation
earned in years subsequent to the year in which such new notice is delivered and
shall become irrevocable as of December 31 of the year in which such new notice
is delivered.


 
(F)
Notwithstanding anything contained in the Plan to the contrary, no otherwise
permissible election or other action is allowed that would trigger taxation of
any amount under Section 409A of the Internal Revenue Code of 1986, as amended
("Code").



V.
Deferred Compensation Accounts



 
(A)
All compensation deferred by a Participant pursuant to Section IV shall be held
in the general funds of the Company and shall be credited pursuant to this
Section to the Participant's Account in cash and/or Stock Units as elected by
the Participant in accordance with Section IV.

 

 
(B)
With respect to amounts deferred and credited to a Participant's Account in
cash, the Participant's Account shall be credited with the amount so deferred,
as of the date when the amount so deferred otherwise would have been payable if
it had not been deferred.



 
(C)
With respect to amounts deferred and credited to a Participant's Account in
cash, the Participant's Account shall be credited with "interest equivalents" as
of each June 30 and December 31 on the average daily balance credited to such
Account in cash during the period of six months ended on such date, at an annual
rate equal to (i) the rate, on a bond yield equivalency basis, on six-month
(26-week) Treasury Bills maturing during the week in which such date falls, plus
(ii) 75 basis points.  Interest equivalents shall continue to be so credited
until such time as the entire balance of such Account shall have been
distributed.



 
(D)
With respect to amounts deferred and credited to a Participant's Account in
Stock Units, the Participant's Account shall be credited with the number of
Stock Units (including fractional interest therein) as of the date when the
amount so deferred otherwise would have been payable if it had not been
deferred, determined by dividing such amount by the applicable "Crediting
Price," as determined pursuant to this Section.




--------------------------------------------------------------------------------


 
 
(E)
As of each date of payment of a dividend on the Common Stock, with respect to
the Stock Units credited to the Participant's Account on the record date for
such dividend, there shall be credited as "dividend equivalents" such additional
Stock Units (including fractional interest therein),



 
(a)
In the case of cash dividends, as could be purchased at the Crediting Price as
of such payment date with the dividends payable on the number of outstanding
shares of Common Stock corresponding to the number of Stock Units credited to
the Participant's Account on such record date;



 
(b)
In the case of dividends payable in property other than cash or Common Stock, as
could be purchased at the Crediting Price as of such payment date with an amount
equal to the fair market value of such property, determined by the Committee as
of the date of payment, payable on the number of outstanding shares of Common
Stock corresponding to the number of Stock Units credited to the Participant's
Account on such record date; or



 
(c)
In the case of dividends payable in Common Stock, as would equal the number of
shares of Common Stock payable on the number of outstanding shares of Common
Stock corresponding to the number of Stock Units credited to the Participant's
Account on such record date.



 
(F)
The "Crediting Price" with respect to any compensation deferred in Stock Units
pursuant to Section IV shall mean the fair market value of the Common Stock on
the date on which such compensation otherwise would have been payable if it had
not been deferred.  The Crediting Price with respect to any dividend equivalent
shall mean the fair market value of the Common Stock on the date of payment of
the related dividend on Common Stock.  The Crediting Price with respect to any
amount converted into Stock Units pursuant to Section VI shall be determined as
provided in Section VI.

 
 
(G)
For all purposes of the Plan, "fair market value" of the Common Stock on any
date shall mean the average of the highest and lowest prices at which the Common
Stock shall have been sold regular way on the New York Stock Exchange on such
date or, if no such sales shall have been made on such date, on the next
preceding date on which there were such sales of the Common Stock on such
Exchange.



VI.
Conversion of Deferred Cash into Stock Units



 
(A)
Any Participant who shall have any amount credited in cash to his or her Account
at September 30, 1991 may elect to convert all or a portion of such amount into
Stock Units on or after July 11, 1991 and on or before December 31, 1991 by
giving written notice of such election to the Company prior to December 31, 1991
in accordance with Section XX.  The portion of the Account specified in such
notice shall be converted into Stock Units (including fractional interests
therein) at the applicable Crediting Price, which shall be the daily average of
the fair market value of the Common Stock on each business day during the first
"window period" that begins subsequent to the date of such notice.  The term
"window period," as used in the preceding sentence, shall mean the period
beginning on the third business day following the date of release by the Company
of quarterly or annual statements of sales and earnings and ending on the 12th
business day following such date.  Such conversion shall be effective as of the
last business day in such first window period (such business day being
hereinafter called the "date of conversion"), except that compensation otherwise
payable on September 30, 1991 shall be converted, at such Crediting Price, as of
September 30, 1991.  Interest equivalents accrued through the date of conversion
shall be converted at such Crediting Prices as of the date of conversion.



 
(B)
Interest equivalents on the amount converted pursuant to this Section shall
cease to accrue on the date of conversion.  The Stock Units credited to a
Participant's Account as a result of any such conversion shall be dealt with in
the same manner as all other Stock Units credited to Participants' Accounts
under the Plan.



VII.
Method of Distribution of Deferred Compensation



 
(A)
No distribution of deferred compensation may be made except as provided in this
Section.




--------------------------------------------------------------------------------


 
 
(B)
The amount of cash and the value of Stock Units credited to a Participant's
Account for each year shall be payable either in a lump sum cash payment or in
up to ten annual installments as elected by the Participant in accordance with
Section IV with respect to each category of deferred compensation credited to
the Participant's Account.  If annual installments are elected for any year with
respect to any category of deferred compensation, the amount of the first
payment shall be a fraction of the value of the portion of the Participant's
Account for such year represented by such category as of December 31 of the year
preceding such first payment, the numerator of which is one and the denominator
of which is the total number of annual installments elected.  The amount of each
subsequent payment with respect to such category shall be a faction of the value
of such portion as of the December 31 of the year preceding such subsequent
payment, the numerator of which is one and the denominator of which is the
number of annual installments remaining, including the payment then being
made.  If the Participant shall have elected to have deferred compensation
credited to such Participant's Account partly in cash and partly in Stock Units
for any year, each such category shall be distributed separately in accordance
with the Participant's distribution election with respect to such category for
such year and in accordance with the two immediately preceding sentences of this
paragraph.

 
 
(C)
Each distribution of deferred compensation, either in a lump sum or in annual
installments, shall be made, or commence, on January 10 of the year following
the year in which the Participant's service as a director terminates, or as soon
thereafter as practicable, but in no event later than December 31 immediately
following such January 10.



 
(D)
For the purpose of determining the amount of each distribution to a Participant
with respect to Stock Units, each Stock Unit credited to the Participant's
Account for any year shall be deemed to have a value equal to the fair market
value of the Common Stock at December 31 of the year prior to such distribution.



 
(E)
At the written request of a Participant, the Committee (as hereinafter defined),
in its sole discretion, may authorize the cessation of deferrals by such
Participant that were to be credited to such Participant's Account in cash and
distribution of all or part of the cash portion of the Participant's Account
prior to his or her termination of service as a director, or accelerate payment
of any installments payable with respect to amounts deferred in cash, upon a
showing of an unforeseeable emergency by the Participant.  For purposes of this
paragraph, "unforeseeable emergency" shall mean severe financial hardship
resulting from an illness or accident of the Participant, the Participant's
spouse or beneficiary, or the Participant's dependent (as defined in Code
Section 152, without regard to Code Sections 152(b)(1), (b)(2) and (d)(1)(B)),
loss of the Participant's property due to casualty (including the need to
rebuild a home following damage not otherwise covered by insurance), or other
similar extraordinary and unforeseeable circumstances arising as a result of one
or more recent events beyond the control of the Participant.  In any event,
payment shall not be made to the extent such emergency is or may be relieved (i)
through reimbursement or compensation by insurance or otherwise, (ii) by
liquidation of the Participant's assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship, and/or (iii) by
cessation of deferrals under the Plan.  Withdrawals of amounts because of an
unforeseeable emergency shall only be permitted to the extent reasonably
necessary to satisfy the emergency.  Examples of what are not considered to be
unforeseeable emergencies include the need to send a Participant's child to
college or the desire to purchase a home.  The amount distributed shall be
credited with interest equivalents through the date of distribution in
accordance with Section V.  This Section shall not apply to amounts credited to
a Participant's Account in Stock Units.



 
(F)
Notwithstanding anything contained in the Plan to the contrary, no otherwise
permissible distribution or other action is allowed that would trigger taxation
of any amount under Code Section 409A.



VIII.
Distribution upon Death



If any Participant shall die while a director, or thereafter, before receiving
all funds credited to his or her Account, the total value of the Participant's
Account shall be distributed in cash in one lump sum to any beneficiary or
beneficiaries designated or deemed designated by the Participant pursuant to
Section XIV or, in the absence of such designation, to such Participant's
estate.  Any amount distributed pursuant to this Section shall be distributed on
January 10 of the year following the year of death, or as soon thereafter as
practicable, but in no event later than December 31 immediately following such
January 10.  Any Stock Units credited to the Participant's Account shall be
deemed to have a value, for purposes of this Section VIII, equal to the fair
market value of the Common Stock on December 31 of the year of the Participant's
death or on such other date as the Committee (as hereinafter defined) in its
sole discretion may determine.


 
 

--------------------------------------------------------------------------------

 


IX.
Participant's Rights in Account


A Participant shall not have any interest in any deferred compensation, interest
equivalents or Stock Units credited to his or her Account until it is
distributed in accordance with the Plan.  All amounts deferred under the Plan
shall remain the sole property of the Company, subject to the claims of its
general creditors and available for its use for whatever purposes are
desired.  With respect to amounts deferred, a Participant shall be merely a
general creditor of the Company, and the obligation of the Company hereunder
shall be purely contractual and shall not be funded or secured in any way.


X.
Statements of Account



Statements shall be sent to Participants during February of each year as to the
balances in their respective Accounts as of the end of the previous calendar
year.


XI.
Administration



A committee (the "Committee") consisting of at least three persons who shall not
be eligible to participant under the Plan shall be appointed by the Board to
administer, interpret and make determinations under the Plan and perform such
other functions as are assigned to the Committee under the Plan; provided,
however, that if the Board shall not take action to appoint the members of the
Committee, the persons who from time to time shall be the members of the
Committee under the Company's Restricted Stock Plan for Non-Employee Directors
shall constitute the member of the Committee under this Plan.  The Committee is
authorized, subject to the provisions of the Plan, from time to time to
establish such rules and regulations as it may deem appropriate for the proper
administration or operation of the Plan.  In the event that an Article, Section
or paragraph of the Code, Treasury Regulations, or Plan is renumbered, such
renumbered Article, Section or paragraph shall apply to applicable references
herein.


XII.
Indemnification and Exculpation



 
(A)
Each person who is or shall have been a member of the Board or of the Committee
shall be indemnified and held harmless by the Company against and from any and
all loss, cost, liability or expense that may be imposed upon or reasonably
incurred by such person in connection with or resulting from any claim, action,
suit or proceeding to which such person may be or become a party or in which
such person may be or become involved by reason of any action taken or failure
to act under the Plan and against and from any and all amounts paid by such
person in settlement thereof (with the Company's written approval) or paid by
such person in satisfaction of a judgment in any such action, suit or
proceeding, except a judgment in favor of the Company based upon a finding of
such person's lack of good faith; subject, however, to the condition that, upon
the institution of any claim, action, suit or proceeding against such person,
such person shall in writing give the Company an opportunity, at its own
expense, to handle and defend the same before such person undertakes to handle
and defend it on such person's behalf.  The foregoing right of indemnification
shall not be exclusive of any other right to which such person may be entitled
as a matter of law or otherwise, or any power that the Company may have to
indemnify or hold such person harmless.



 
(B)
Each member of the Board or of the Committee, and each officer and employee of
the Company, shall be fully justified in relying or acting in good faith upon
any information furnished in connection with the administration of the Plan by
any appropriate person or persons other than such person.  In no event shall any
person who is or shall have been a member of the Board or of the Committee, or
an officer or employee of the Company, be held liable for any determination made
or other action taken or any omission to act in reliance upon any such
information, or for any action (including the furnishing of information) taken
or any failure to act, if in good faith.



 
 

--------------------------------------------------------------------------------

 
 
XIII.
Adjustment in Event of Changes in Capitalization



In the event of a recapitalization, stock split, stock dividend, combination or
exchange of shares, merger, consolidation, rights offering, separation,
reorganization or liquidation, or any other change in the corporate structure or
shares of the Company, the Committee may make such equitable adjustments, to
prevent dilution or enlargement of rights, as it may deem appropriate in the
number of Stock Units credited or authorized to be credited under the Plan.


XIV.
Finality of Determinations



Each determination, interpretation or other action made or taken pursuant to the
provisions of the Plan by the Committee shall be final and shall be binding and
conclusive for all purposes and upon all persons.


XV.
Designation of Beneficiaries and Effect of Death



A Participant may file with the Company a written designation of beneficiary or
beneficiaries under the Plan (subject to such limitations as to the classes and
number of beneficiaries and contingent beneficiaries and such other limitations
as the Committee from time to time may prescribe) to receive in cash, in the
event of the death of such Participant, the unpaid amount in the Participant's
Account in accordance with Section VIII.  A Participant shall be deemed to have
designated as beneficiary or beneficiaries under the Plan the person or persons
who receive such Participant's life insurance proceeds under the Company-paid
directors life insurance plan, unless such Participant shall have assigned such
life insurance or shall have filed with the Company a written designation of a
different beneficiary or beneficiaries under the Plan.  A Participant may from
time to time revoke or change any such designation of beneficiary. Any
designation of beneficiary under the Plan shall be controlling over any
testamentary or other disposition; provided, however, that if the Committee
shall be in doubt as to the
right of such beneficiary to receive any such shares, the same may be delivered
to the legal representatives of the Participant, in which case the Company, the
Committee and the members thereof shall not be under any further liability to
anyone.


XVI.
No Right to Reelection



Nothing in the Plan shall be deemed to create any obligation on the part of the
Board to nominate any Participant for reelection by the Company's stockholders,
nor confer upon any Participant the right to remain a member of the Board for
any period of time, or at any particular rate of compensation.


XVII.
Withholding of Taxes



The Company shall have the right, prior to the distribution of any amount from a
Participant's Account, to withhold from such amount an amount sufficient to
satisfy any withholding taxes that the Company may be required by law to pay
with respect to such distribution.


XVIII.
No Assignment of Benefits



No rights or benefits under the Plan shall, except as otherwise specifically
provided by law, be subject to assignment (except for the designation of
beneficiaries pursuant to Section XV), nor shall such rights or benefits be
subject to attachment or legal process for or against a Participant or his or
her beneficiary or beneficiaries.


XIX.
Amendment and Termination

 
The Plan may at any time be amended, modified or terminated by the Board or the
Executive Committee of the Board; provided, however, that no distribution of
benefits shall occur upon termination of this Plan unless applicable
requirements of Code Section 409A have been met. No amendment, modification or
termination shall, without the consent of a Participant, adversely affect such
Participant's rights with respect to amounts accrued in his or her Account.


 
 

--------------------------------------------------------------------------------

 

XX.
Notices



All notices to the Company hereunder shall be delivered to the attention of the
Secretary of the Company.


XXI.
Governing Law



The Plan shall be governed by and construed in accordance with the laws of the
State of Michigan.


XXII.
Mandatory Deferral



Notwithstanding anything contained in the Plan to the contrary, the Board in its
sole discretion may mandatorily defer payment of all or a portion of
compensation that is otherwise deferrable by Participants pursuant to Section
IV.  In no event may any mandatory deferral pursuant to this Section be made
later than December 31 of the calendar year immediately preceding the year in
which such deferred compensation otherwise would have been payable for services
on the Board.  Any mandatory deferral pursuant to this Section shall remain in
effect, until terminated or modified by the Board, with respect to compensation
payable in future years; provided, however, that such mandatory deferral
election shall become irrevocable as of December 31 of the year immediately
preceding the year in which such deferred compensation otherwise would have been
payable for services rendered.  Any such compensation which is mandatorily
deferred pursuant to this Section shall be credited to the Participant's Account
in the form of Stock Units and shall be entitled to dividend equivalents
pursuant to Section V.  The value of Stock Units attributable to a mandatory
deferral shall be payable in cash in a lump sum or in up to ten annual
installments, as elected by the Participant pursuant to Section IV on, or
commencing on, January 10 of the year following the year in which the
Participant's service as a director terminates, or as soon thereafter as
practicable, but in no event later than December 31 immediately following such
January 10.  Notwithstanding the foregoing, in the event a Participant fails to
elect a method of payment for mandatory deferrals pursuant to Section IV, any
such mandatory deferral for which the Participant failed to elect a payment
method shall be paid in a cash lump sum payment on January 10 of the year
following the year in which the Participant's service as a director terminates,
or as soon there after as practicable, but in no event later than December 31
immediately following such January 10.  In the event of a mandatory deferral
pursuant to this Section, any election of a Participant to voluntarily defer
compensation pursuant to Section IV shall apply only to compensation which is
not subject to a mandatory deferral pursuant to this Section.


XXIII.
Code Section 409A.



(A) The Committee reserves the right to take such action, on a uniform and
consistent basis, as the Committee deems necessary or desirable to ensure
compliance with Code Section 409A, and applicable additional regulatory guidance
thereunder, or to achieve the goals of the Plan without having adverse tax
consequences under this Plan for any director or beneficiary.


(B) In no event shall any transfer of obligations to or from this Plan result in
an impermissible acceleration or deferral under Code Section 409A. In the event
such a transfer would cause an impermissible acceleration or deferral under Code
Section 409A, such transfer shall not occur.


(C) In the event a former director is reelected to the Board, distribution of
any benefit under this Plan shall not cease upon such director's reelection to
the Board.


(D) After receipt of any deferrals, the obligations of the Company with respect
to such amounts shall be satisfied and no director, surviving spouse, or
beneficiary shall have any further claims against the Plan or the Company with
respect to any deferrals.


(E) For the avoidance of doubt, and notwithstanding any provisions of the Plan
to the contrary, in the event a Specified Employee becomes entitled to a benefit
under this Plan, payment of any such benefit shall not commence (or be paid)
earlier than the first day of the seventh month following such Specified
Employee's termination from employment with the Company (other than as a result
of death).  Any payments to which a Specified Employee otherwise would have been
entitled under the Plan during the first 6 months following such Specified
Employee's Separation From Service shall be accumulated and paid in a lump sum
payment on or after the first day of the seventh month following such Separation
From Service.  Any payment delayed under this Section shall not bear interest.
 

--------------------------------------------------------------------------------


 
For purposes of this Section, "Specified Employee" shall mean a director who is
a "Key Employee" as defined in Code Section 416(i)(1)(A)(i), (ii) or (iii),
applied in accordance with the regulations thereunder and disregarding
Subsection 416(i)(5).  A Specified Employee shall be identified as of December
31 of each calendar year and such identification shall apply to any Specified
Employee who shall terminate employment with the Company, other than as a result
of such director's death, in the 12-month period commencing April 1 of the
immediately succeeding calendar year.  A director who is determined to be a
Specified Employee shall remain a Specified Employee throughout the 12-month
period regardless of whether such director meets the definition of "Specified
Employee" on the date the director terminates employment with the Company.  This
provision is effective for Specified Employees who resign or terminate
employment on or after January 1, 2005.  For purposes of determining Specified
Employees, the definition of compensation under Treasury Regulation Section
1.415(c)-2(d)(3) shall be used, applied without the use of any of the special
timing rules provided in Treasury Regulation Section 1.415(c)-2(e) or the
special rule in Treasury Regulation Section 1.415(c)-2(g)(5)(i), but applied
with the use of the special rule in Treasury Regulation Section
1.415(c)-2(g)(5)(ii).
 
 

--------------------------------------------------------------------------------